DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 1-7
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		For example:
	In Claims 1 and 7, lines 7-9 and 10-12 respectively recite “an output of the internal combustion engine becomes smaller in a region where a load of the internal combustion engine is equal to or greater than a predetermined load than 
The following errors explicitly found in Claims 1 and 7 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2014/0352283 A1 to Kumagal et. al. (Kumagal) in view of Pub No. US 2011/0265460 A1 to Hirai et. al. (Hirai).

In Reference to Claim 1
Kumagal teaches (except for the bolded and italic recitations below):
A control device for an internal combustion engine that includes, in an exhaust passage (2), an electrically heated catalyst device (1) in which a catalyst is supported on a conductive base material that generates heat when energized, the control device comprising: 
an electronic control unit (29) configured to control the internal combustion engine (10) such that, when condensate is generated in the exhaust passage (2) on an upstream side (during cold start) of the catalyst device (1) in an exhaust flow direction, an output of the internal combustion engine (10) becomes smaller in a region where a load of the internal combustion engine (10) is equal to or greater than a predetermined load than when the condensate is not 
Kumagal teaches to prevent temperature difference during cold start by reduce the EHC heating power via reducing the engine output to prevent cracking (thermal damage) of the EHC, however Kumagal is silent (bolded and italic recitations above) as to determine when condensate is generated in the exhaust passage on an upstream side of the EHC and reduce the engine output when condensate is generated in the exhaust passage. However, it is known in the art before the effective filing date of the claimed invention to determine when condensate is generated in the exhaust passage on an upstream side of the EHC and reduce the power to the EHC when condensate is generated in the exhaust passage. For example, Hirai teaches to determine when condensate is generated in the exhaust passage on an upstream side of the EHC (20) and reduce the power output to the EHC (20) when condensate is generated in the exhaust passage. Hirai further teaches that performing such steps prevent significant temperature rise to the EHC which prevents thermal damage to the EHC (see at least Hirai Figs. 1-10 and paragraphs 27-28, 42, 38, 50-66). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumagal to determine when condensate is generated in the exhaust passage on an upstream side of the EHC and reduce the power output to the EHC (which disclosed by Kumagal as includes reducing output from the engine) when condensate is generated in the exhaust passage as taught by Hirai in order to 

In Reference to Claim 2
The control device according to claim 1 (see rejection to claim 1 above), wherein: the electronic control unit (29) is configured to determine whether the condensate is generated in the exhaust passage (2) on the upstream side of the catalyst device (1) in the exhaust flow direction (Hirai teaches to determine the condensation is formed) (see at least Hirai Figs. 1-10 and paragraphs 59-60); and the electronic control unit (1) is configured to, upon determining that the condensate is generated (as taught by Hirai), set an output upper limit value of the output of the internal combustion engine (10) based on a temperature of the exhaust passage (see at least Kumagal Figs. 1-10 and paragraphs 14-15, 23, 52-56, 65-80, 88).

In Reference to Claim 3
The control device according to claim 2 (see rejection to claim 2 above), wherein the electronic control unit (29) is configured to, when the temperature of the exhaust passage is low, reduce the output upper limit value, as compared with a case where the temperature is high (see at least Kumagal Figs. 1-10 and paragraphs 14-15, 23, 52-56, 65-80, 88).

In Reference to Claim 4


In Reference to Claim 5
The control device according to claim 2 (see rejection to claim 2 above), wherein the electronic control unit (29) is configured to calculate the temperature of the exhaust passage at a time of startup of the internal combustion engine based on a temperature of a body of the internal combustion engine when the internal combustion engine is stopped or a temperature of the body at a time of the stop, which is a temperature of a parameter correlated with the temperature, and the temperature of the body when the internal combustion engine is started a subsequent time after the internal combustion engine is stopped or the temperature of the body at the time of the startup, which is the temperature of the parameter (see at least Kumagal Figs. 1-10 and paragraphs 14-15, 23, 52-56, 65-80, 88).

In Reference to Claim 6
The control device according to claim 5 (see rejection to claim 5 above), wherein the electronic control unit (29) is configured to calculate the temperature of the exhaust passage during an operation of the internal combustion engine based on an amount of a change between the temperature of the exhaust 

In Reference to Claim 7
Kumagal teaches (except for the bolded and italic recitations below):
A control method for an internal combustion engine (10) that includes, in an exhaust passage (2), an electrically heated catalyst device (1) in which a catalyst is supported on a conductive base material that generates heat when energized, the control method comprising: 
determining, by an electronic control unit (29), whether condensate is generated in the exhaust passage on an upstream side of the catalyst device (1) in an exhaust flow direction; and 
controlling, by the electronic control unit (29), the internal combustion engine such that, when the condensate is generated in the exhaust passage on the upstream side (during cold start) of the catalyst device (1) in the exhaust flow direction, an output of the internal combustion engine (10) becomes smaller in a region where a load of the internal combustion engine (10) is equal to or greater than a predetermined load than when the condensate is not generated (during normal operation) (see at least Kumagal Figs. 1-10 and paragraphs 14-15, 23, 52-56, 65-80, 88).
Kumagal teaches to prevent temperature difference during cold start by reduce the EHC heating power via reducing the engine output to prevent . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,876,451 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of patent ‘451 teaches all the recitation of claims 1-7 of the current application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2014/0292350 A1 to Yoshioka (Yoshioka) teaches control the output of the engine based on water adsorbed in the EHC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 2, 2021